           Case 1:19-cv-10045-JPC Document 32 Filed 02/05/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
TRUSTEES OF THE NEW YORK CITY DISTRICT                                 :
COUNCIL OF CARPENTERS PENSION FUND,                                    :
WELFARE FUND, ANNUITY FUND,                                            :
APPRENTICESHIP, JOURNEYMAN RETRAINING, :                                     19-CV-10045 (JPC)
EDUCATIONAL AND INDUSTRY FUND,                                         :
                                                                       :          ORDER
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :
                                                                       :
EVERLAST SCAFFOLDING, INC. and FIDELITY                                :
AND DEPOSIT COMPANY OF MARYLAND,                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court is in receipt of a notice of voluntary dismissal from Plaintiff purporting to dismiss

all claims against Defendant Everlast Scaffolding, Inc. (“Everlast”). It is hereby ORDERED that

by February 10, 2021, Plaintiff and Defendant Everlast shall submit a letter to the Court specifying

for the record whether they intend to pursue any additional claims, including cross-claims, against

any party in this case. In addition, Plaintiff should state how it intends to proceed against Defendant

Fidelity and Deposit Company of Maryland, if it intends to do so.

        SO ORDERED.

Dated: February 5, 2021                                    __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
